 288DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become,remain, or to refrain from becoming orremaining members of the above-named or any other labor organization.TELE-TRIP COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employeesifpresently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Trainingand ServiceAct of 1948,as amended,after dischargefrom the ArmedForces.Thisnotice must remainpostedfor 60 consecutive days from the date of posting,and mustnot bealtered,defaced,or covered by any other material.Employees may communicatedirectlywiththe Board'sRegional Office, SixthFloor,707 North Calvert Street,Baltimore,Maryland,Telephone No. 752-8460,Extension2100, if they haveany question concerning this notice or compliance withits provisions.Cuyahoga,Lake Geauga' and Ashtabula Counties CarpentersDistrict Council United Brotherhood of Carpenters and Join-ers of America,AFL-CIO;Local 11,United Brotherhood ofCarpenters and Joiners of America,AFL-CIO;Local 182,United Brotherhood of Carpenters and Joiners of America,AFL-CIO;Local 105, United Brotherhood of Carpenters andJoiners of America, AFL-CIO; Local 404, United Brotherhoodof Carpenters and Joiners of America,AFL-CIOandBertiCompany.Case No. 8-CC-16P2.March 6, 1964SUPPLEMENTAL DECISION AND ORDEROn July 29, 1963, the Board issued a Decision and Order i in theabove-entitled proceeding finding,inter alia,that all of the above-named Respondents were responsible for engaging in unfair laborpractices within the meaning of Section 8('b) (4) (i) and and (ii) (B)of the Act.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board having reviewed the rulings of the Trial Examiner madeat the hearing, and having reconsidered the record as a whole, is nowof the opinion that the evidence adduced at the hearing fails to es-tablish that the above-named Locals 11, 182, 105, and 404 were con-stituent members of Respondent District Council and, further, failsto establish that they were otherwise responsible for engaging in anyunfair labor practices.Therefore, we shall delete from the Orderin this case all reference to Locals 11, 182, 105, and 404.2 Accordingly,1 143 NLRB 872.2Member Brown did not participate in the original Decision-and Order in this case, andhis present participation is limitedto themodification herein.146 NLRB No. 31. PARK EDGE SHERIDAN MEATS, INC., ETC.289IT isHEREBY ORDEREDthat the Decision and Order issued on July 29,1963, be, and it hereby is, amended by deleting from the Order therein,and from the attached notice marked "Appendix," all reference toLocals 11,182,105, and 404.Park Edge Sheridan Meats, Inc.; Park Edge McKinley Meats,Inc.; Harry Benatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich,d/b/a Park Edge Super Markets,Produce Division;Harry Benatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich, d/b/a Park EdgeSuper Markets,GroceryDivision;HarryBenatovich,SamuelBenatovich,Louis Benatovich,Hyman Benatovich,and MaxBernhardt,d/b/a Park Edge Groceries;HarryBenatovich,Samuel Benatovich,Louis Benatovich,and Hyman Benatovich,d/b/a Benatovich Bros.;HarryBenatovich,Samuel Bena-tovich,Louis Benatovich,Hyman Benatovich,and Max Bern-hardt,d/b/a Park Edge Super Markets,GroceryDivisionandLocal34,Amalgamated MeatCuttersand ButcherWorkmenof North America, AFL-CIOParkEdge Sheridan Meats,Inc.andLocal 34, AmalgamatedMeat Cutters and Butcher Workmenof North America, AFL-CIOPark Edge Sheridan Meats, Inc.andLocal 34, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO.Cases Nos. 3-CA-1971,3-CA-1996, and 3-RC-2957.March9, 1964DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn August 20, 1963, Trial Examiner Charles W. Whittemore issuedhis Intermediate Report and Recommended Order in the above-entitled consolidated proceedings, finding that the evidence failedto sustain both the unfair labor practice allegations of the complaintin Case No. 3-CA-1971 and the objections to the election in Case No.3-RC-2957.1He therefore recommended that the complaint be dis-missed and the objections to the election be overruled, as set forthin the attached Intermediate Report.Thereafter, the General Coun-seland the Charging Party filed exceptions to the IntermediateReport, the General Counsel filed a brief in support of his exceptions,and the Respondent filed a brief in support of the Trial Examiner'sdismissal of the complaint.1The election was conducted December 6, 1962, on the basis of a petition filed Septem-ber 20, 1962.The record herein shows that of 29 eligible voters,,8 voted for, and 8 against,the Union and 13 ballots were challenged.146 NLRB No. 32.